       Case 1:21-cv-00092-LAG-TQL Document 8 Filed 09/09/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   ALBANY DIVISION

ADAM PETERSON,                                  *

                     Plaintiff,                 *
v.                                                  Case No. 1:21-CV-92(LAG)
                                                *
CONNIE W. JOHNSON,
                                                *
                  Defendant.
___________________________________             *


                                     JUDGMENT

       Pursuant to this Court’s Order dated September 9, 2021, and for the reasons stated

therein, JUDGMENT is hereby entered dismissing this case. Plaintiff shall recover nothing of

Defendant.

       This 9th day of September, 2021.

                                          David W. Bunt, Clerk


                                          s/ William C. Lawrence, Deputy Clerk
